      Case 2:18-cv-04183-GAM Document 6 Filed 11/14/18 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT

                   FOR THE EASTER""J DISTRICT OF PENNSYLVANIA



                                                    No. 18-cv-04183
JOUREY NEWELL

                         Plaintiff

          v.
OPTIMA ADVOCATES, INC et. al                        Honorable GERALD A. MCHUGH
                         Defendant
                          REQUEST FOR ENTRY OF DEFAULT

 Comes now Jourey ;>,;ewell, the Plaintiff Pro Se in this action, and hereby requests the clerk to

   enter a default against the defendants OPTIMA ADVOCATES, INC, P.H MARKETP.-JG

 GROCP, INC, and ALEEVLY INC, on the basis that the record in this case demonstrates that

 there has been a failure to plead or otherwise defend as provided by Rule 55(a) of the Federal

                                     Rules of Civil Procedure.




Dated: November 8, 2018




                                                                  Jourey Newell
                                                                  Email: hifidelity@yahoo.com
                                                                  671 S. Gulph Road
                                                                  King of Prussia, PA 19406
                                                                  Telephone: (484) 213-4132
                                                                  Plaintiff, Pro Se
      Case 2:18-cv-04183-GAM Document 6 Filed 11/14/18 Page 2 of 4




                         IN THE lJNITED STATES DISTRICT COURT

                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



                                                   No. 18-cv-04183
JOl:REY NEWELL

                         Plaintiff

          v.
OPTl'.\'IA ADVOCATES, INC. et. al                  Honorable GERALD A. MCHl:GH
                         Defendant



AFFADAVIT IN SUPPORT OF REQlJEST FOR ENTRY OF DEFAlJLT:

I, Jourey Newell, declare under penalty of perJury that the following facts are true and correct to

the best of my information and belief:


1. I am the Plaintiff Pro Se in this action.


2. A Complaint was filed in this case on September 27, 2018.


3. The summons and complaint were duly served upon defendants OPTIMA ADVOCATES,

   INC, P.H MARKETl;',JG GROUP, INC, and ALEEVL Y INC on October 17, 2018.


4. More than twenty-one (21) days have elapsed since the defendants in this action were served,

   and the defendants have failed to plead or otherwise defend as provided by the Federal Rules

   of Civil Procedure.


5. Defendants have not sought addit10nal time withm which to respond.


Dated:    ~ovember 8, 2018
        Case 2:18-cv-04183-GAM Document 6 Filed 11/14/18 Page 3 of 4

          .FURTHER
       AFFIANT SA YETH
           ~AUGHT


 Commonwealth of Pennsylvania,

 County of_   /11on~!Y' y                  Subscnbed and sworn to before me this

 Before me, the undersigned notary         -B           day of    'fV CV.          , 2017
public, this day appeared

_Jou rcy _Nel,.)t/_l
to me known, who being duly sworn

accordmg to law, deposes the above.


                                                Jo ey, · well
                                                E ail: hifidelity@yahoo.com
                                               671 S. Gulph Road
                                               King of Prussia, PA 19406
                                               Telephone: (484) 213-4132
                                               Plamtiff, Pro Se
                                          Commonwealth of Pennsylvania· NotllfY Seal
                                                JAMES LEWIS, Notary Public
                                                      Montgomery County
                                            My Commission Expires March 12, 2022
                                                Commission Nurnber1326S83
     Case 2:18-cv-04183-GAM Document 6 Filed 11/14/18 Page 4 of 4




                            IN THE UNITED ST ATES DISTRICT COt;RT

                     FOR THE EASTERN DISTRICT OF_PENNSYLVANIA
                                                                                  \




                                                           No. 18-cv-04183

JOt;REY NEWELL

                             Plaintiff

             v.
OPTIMA ADVOCATES, INC. et. al                          Honorable GERALD A. MCHUGH




                                         ENTRY OF DE.FAt;LT

    It appearing that the complaint was filed September 28, 2018; that the summons and

     complaint were duly served upon defendants OPTIMA ADVOCATES, INC, P.H

 MARKETI;'JG GROUP, INC, and ALEEVL Y INC on October 17, 2018, and no answer or

                           other pleading having been filed by said defendants,




   NOW THEREFORE upon request of the Plaintiff, default 1s hereby entered against the

     defendants OPTIMA ADVOCATES, INC, P.H MARKETING GROUP, INC, and

    ALEEVLY l~C as provided under Rule 55(a) of the Federal Rule of Civil Procedure.


Dated:       November 8, 2018
         .            --




                                                                  Kate Barkman, Clerk of Court (or deputy)
